MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                    FILED
this Memorandum Decision shall not be                                Sep 28 2016, 7:58 am
regarded as precedent or cited before any
                                                                          CLERK
court except for the purpose of establishing                          Indiana Supreme Court
                                                                         Court of Appeals
the defense of res judicata, collateral                                    and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
William Byer, Jr.                                        Gregory F. Zoeller
Byer & Byer                                              Attorney General of Indiana
Anderson, Indiana
                                                         Jodi Kathryn Stein
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Kevin Lee Troxtle,                                       September 28, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         48A02-1602-CR-325
        v.                                               Appeal from the Madison Circuit
                                                         Court
State of Indiana,                                        The Honorable Mark Dudley,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         48C06-1302-FC-456



May, Judge.




Court of Appeals of Indiana | Memorandum Decision 48A02-1602-CR-325 | September 28, 2016      Page 1 of 5
[1]   Kevin Lee Troxtle appeals the revocation of his probation. As a police officer’s

      testimony about Troxtle’s escape and resisting law enforcement is sufficient to

      revoke his probation, we affirm.



                                Facts and Procedural History
[2]   On November 18, 2013, Troxtle pled guilty to Class D felony theft. 1 The trial

      court sentenced him to thirty months, ordered ten days executed with time

      served, and suspended the balance to probation.


[3]   On August 24, 2015, the State filed a petition for probation revocation alleging

      Troxtle committed Class A misdemeanor domestic battery. 2 The trial court

      issued a warrant for his arrest. After an evidentiary hearing on September 15,

      2015, the trial court found Troxtle violated his probation and placed him in a

      work release facility.


[4]   On October 18, 2015, Officer Ohlheiser received a dispatch about a car

      containing two people, a male and female, with the male possibly wanted on a

      warrant. Troxtle was the male in the car. Officer Ohlheiser told Troxtle to get

      out of the car, told him he was under arrest, and started to handcuff him.

      Troxtle spun away and ran. Another officer grabbed Troxtle and a tussle

      ensued with Troxtle ultimately escaping.




      1
          Ind. Code § 35-43-4-2 (2009).
      2
          Ind. Code § 35-42-2-1.3 (2014).


      Court of Appeals of Indiana | Memorandum Decision 48A02-1602-CR-325 | September 28, 2016   Page 2 of 5
[5]   The State filed a new petition to revoke probation alleging Troxtle committed

      Level 5 felony escape 3 and Class A misdemeanor resisting law enforcement. 4

      Troxtle had an initial hearing on November 30, 2015. The trial court held an

      evidentiary hearing on January 1, 2016, and Office Ohlheiser testified about the

      events of October 18, 2015. The trial court found Troxtle violated his probation

      and ordered Troxtle serve the rest of his sentence in the Indiana Department of

      Correction.



                                     Discussion and Decision
[6]   The evidence was sufficient to revoke Troxtle’s probation. A trial court may

      revoke probation if a person commits another crime. Ind. Code § 35-38-2-

      1(b)(2) (2012). A criminal conviction is not necessary to revoke probation.

      Dokes v. State, 971 N.E.2d 178, 180 (Ind. Ct. App. 2012). The State must prove

      a violation of probation by a preponderance of the evidence. Ind. Code § 35-38-

      2-3(f) (2015).


[7]   When reviewing a trial court’s finding of a probation violation, we may not

      reweigh the evidence or reevaluate the credibility of witnesses. Woods v. State,

      892 N.E.2d 637, 639 (Ind. 2008). We instead look at the evidence most




      3
          Ind. Code § 35-44.1-3-4 (2014).
      4
          Ind. Code § 35-44.1-3-1 (2014).


      Court of Appeals of Indiana | Memorandum Decision 48A02-1602-CR-325 | September 28, 2016   Page 3 of 5
      favorable to the trial court’s decision and affirm if there is substantial evidence

      of probative value supporting the judgment. Id. at 639-40.


[8]   There was substantial evidence supporting the trial court’s ruling. The State

      alleged Troxtle violated probation by committing escape and resisting law

      enforcement. Escape occurs when a person intentionally flees from lawful

      detention. Ind. Code § 35-44.1-3-4(a). Resisting law enforcement occurs when

      a person intentionally or knowingly “forcibly resists, obstructs, or interferes

      with a law enforcement officer or a person assisting the officer while the officer

      is lawfully engaged in the execution of the officer’s duties.” Ind. Code § 35-

      44.1-3-1(a)(1). Resisting law enforcement can also occur when a person

      intentionally or knowingly “flees from a law enforcement officer after the

      officer has, by visible or audible means, including operation of the law

      enforcement officer’s siren or emergency lights, identified himself or herself and

      ordered the person to stop.” Ind. Code § 35-44.1-3-1(a)(3).


[9]   Officer Ohlheiser told Troxtle he was under arrest and attempted to handcuff

      him. Troxtle spun away and ran, which prevented Ohlheiser from handcuffing

      him. Troxtle then tussled with another officer and continued to run. Troxtle

      argues this evidence was insufficient to find he violated his probation, but our

      Indiana Supreme Court has upheld a probation revocation when a police officer

      testified to facts demonstrating a probationer violated the law. Murdock v. State,

      10 N.E.3d 1265, 1268 (Ind. 2014). Based on Officer Ohlheiser’s testimony,

      Troxtle resisted law enforcement and escaped, and thus the evidence was

      sufficient to revoke his probation. See Thornton v. State, 792 N.E.2d 94, 99 (Ind.

      Court of Appeals of Indiana | Memorandum Decision 48A02-1602-CR-325 | September 28, 2016   Page 4 of 5
       Ct. App. 2003) (revoking probation based on commission of a subsequent crime

       even though a jury acquitted him of that crime).



                                               Conclusion
[10]   Sufficient evidence supported the revocation of Troxtle’s probation, and we

       accordingly affirm.


[11]   Affirmed.


       Kirsch, J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 48A02-1602-CR-325 | September 28, 2016   Page 5 of 5